Per Curiam.
On motion for modification of opinion, paragraphs 1 and 2 of the syllabus are withdrawn and the following paragraph substituted:
“Public moneys left with a bank by a township treasurer, without said bank having been designated by the governing body of ¡the township as a depository, and where such moneys are mingled with the general assets of the bank, such assets will be impressed with a trust to the extent of any balance in favor of the township as against the receiver of the bank.”
This is ¡done for the sole reason that the matters determined therein are unnecessary for a decision of the case.